DETAILED ACTION

The amendments filed on 02/22/2022 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13, line 6, the applicant recites “a valve”. It is not clear if this valve is different from the one recited in claim 12. Claims 14-15 are also rejected as being dependent on claim 12. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9, 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hightower et al. (US 20160108710).

Regarding claim 1, Hightower discloses a pump down intervention tool (10) comprising: a housing (34) including a first end (38) and a second end (40) (fig 2), the housing including an outer surface (outer surface of 34, fig 2) and an inner surface (inner surface of 34, fig 2), wherein the inner surface defines a flow path (fluid path within 34, fig 2) extending from the first end to the second end of the housing through which a pumped fluid is flowable during downhole propagation of the pump down intervention tool (fig 2, [0034], [0047]); a downhole tool (34) positioned within the flow path of the housing (fig 2); and a plurality of cups (annotated fig 2) coupled to the outer surface of the housing and each of the cups of the plurality of cups extending at least partially around a circumference of the outer surface of the housing for providing a surface area exposed to a flow of the pumped fluid for aiding in downhole propagation of the pump down intervention tool (annotated fig 2).

Regarding claim 2, Hightower further discloses a locking feature (annotated fig 2) for engaging a profile of a work string for securing the pump down intervention tool to a work string while the work string is positioned downhole (annotated fig 2).

Regarding claim 3, Hightower further discloses that the outer surface of the housing defines a maximum outer diameter that is greater than an inner diameter of a tool string (18) positioned downhole for landing the pump down intervention tool on a work string downhole (fig 1).

Regarding claim 4, Hightower further discloses that the downhole tool further comprises a check valve ([0047] discloses that plug 60 allows flow in one direction, but prevents flow in the other).


Regarding claim 6, Hightower further discloses that the downhole tool further comprises an agitator tool (30) (fig 2).

Regarding claim 9, Hightower discloses that the agitator further comprises a fluidic pulsation device (30) (fig 2).

Regarding claim 11, Hightower further discloses that the fluidic pulsation device includes a fluidic oscillator (30) for oscillating a fluid flow through the flow path and an outlet (annotated fig 2) in the second end of the housing (fig 2).





    PNG
    media_image1.png
    755
    587
    media_image1.png
    Greyscale




Allowable Subject Matter


Claims 12 and 17-22 are allowed. 
Claims 5, 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672          

06/02/2022